Citation Nr: 1539440	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  14-08 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an effective date earlier than September 11, 2009 for the award  of service connection for coronary artery disease status post myocardial infarction.

2.  Entitlement to an effective date earlier than September 11, 2009 for the award of service connection for type II diabetes mellitus.


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active military service from June 1965 to June 1969. 

This appeal to the e Board of Veterans' Appeals (Board) arose  from a December 2010 rating decision. 

The Board notes that, in addition to the paper claims file, the Veteran has  separate paperless, electronic files  in Virtual VA  and the Veterans Benefits Management System (VBMS).  A review of the documents in both Virtual VA and VBMS shows that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

As a final, preliminary matter, the Board notes that, in  February 2011 correspondence, the Veteran raised the claim of entitlement to service connection for disability caused by breathing in cleaning solvents, fumes, and possible lead paint fumes during his military service.  The RO has not yet adjudicated such claim.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).  


FINDINGS OF FACT

1.  On September 11, 2009, the Veteran filed an initial claim for service connection for a heart condition.

2.  In a December 2010 decision, the RO granted service connection for coronary artery disease status post myocardial infarction and type II diabetes mellitus, effective September 11, 2009.



CONCLUSIONS OF LAW

1.  The claim for an  effective date earlier than September 11, 2009, for the award of   service connection for coronary artery disease, status post myocardial infarction, is without legal merit.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.114, 3.400, 3.816 (2015).

2.  The claim for an  effective date earlier than September 11, 2009, for the award of  service connection for type II diabetes mellitus is without legal merit. 38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.114, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Pertinent to the Veteran's earlier effective date claims, the Veteran has been notified of the reasons for the denial of the claims, and have been afforded opportunity to present evidence and argument with respect to the claims.  The Board finds that these actions are sufficient to satisfy fundamental due process owed him.  As will be explained below, these claims lack legal merit.  As, ultimately, the law is dispositive of the claims, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).   


II.  Analysis

In a statement date-stamped as received at the RO on September 11, 2009, the Veteran filed a claim for  service connection for a heart condition.  He reported an onset of such disability in October 1983.  Subsequently, in an October 2010 deferred rating decision, it was noted that, in addition to ischemic heart disease, the Veteran had a diagnosis of diabetes mellitus and, thus, the Veteran's claim was expanded to include a claim for service connection for diabetes mellitus based on his presumed exposure to herbicides pursuant to 38 C.F.R. §§ 3.307, 3.309(c).  In a December 2010 rating decision, the RO granted service connection for coronary artery disease and diabetes mellitus on a presumptive basis ,  assigning  a 0 percent ( noncompensable)disability rating for the coronary artery disease and a 10 percent disability rating for the diabetes, each effective September 11, 2009.  The Veteran disagreed with the assigned effective date for each award, and the current appeal ensued.  

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

However, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997). 

In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1). If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2). If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3). 

In this case, a review of the record shows that the Veteran was first diagnosed with coronary artery disease in October 1983 and was first diagnosed with diabetes mellitus in September 2001.  Although the record shows that the Veteran was diagnosed with both coronary artery disease and diabetes mellitus prior to filing his claim, the effective date of an award  of service connection is not determined by the date upon which symptoms manifest or that a diagnosis is provided, but by the date a claim is filed.  See 38 U.S.C.A § 5110.  Any claim for VA benefits must be submitted in the form prescribed by VA. 38 U.S.C.A. § 5101(a).  A claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998). 

Certain diseases, to include ischemic heart disease (a.k.a. coronary artery disease) and type II diabetes mellitus, may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  38 C.F.R. §§ 3.307, 3.309(c). Presumptive service connection for type II diabetes mellitus was initially established, effective July 9, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001).  The effective date was later amended to May 8, 2001.  See 69 Fed. Reg. 31,882 (June 8, 2004).  Presumptive service connection for ischemic heart disease was established, effective August 31, 2010.   See 75 Fed. Reg. 53,202 (Aug. 31, 2010).

With respect to earlier effective date claims for diseases presumed to be caused by herbicide exposure, VA has issued special regulations.  See 38 C.F.R. § 3.816; see also Nehmer v. Veterans Admin. Of the Gov't of the U.S., 284 F. 3d 1158 (9th Cir. 2002), aff'd sub nom., Nehmer v. U.S. Veterans Admin., 32 F.Supp. 2d 1175 (N.D. Cal. 1999) and 712 F.Supp. 1404 (N.D. Cal. 1989).  A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease.  38 C.F.R. § 3.816(b)(1)(i) (2013).  The term "covered herbicide disease" includes diabetes mellitus.  38 C.F.R. § 3.816(b)(2)(i). 

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  As noted above, the effective date of the regulation which added diabetes mellitus as a disease presumptively due to in-service exposure to herbicides is May 8, 2001. The effective date of the regulation which added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides is August 31, 2010.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.  See 38 C.F.R. § 3.816(c)(4).

In this case, the Veteran's claim for service connection for a heart condition was received on September 11, 2009.  Specifically, a VA Form 21-4138 Statement in Support of Claim was date-stamped as received by VA on September 11, 2009, which included a claim of service connection for a heart condition.  Service connection was subsequently granted for coronary artery disease and diabetes mellitus, on a presumptive basis.  The effective date set by the RO for these disabilities was September 11, 2009.  This is the earliest effective assignable by law. 

In sum, while a review of the claims file shows that the Veteran was diagnosed with coronary artery disease as early as October 1983 and was diagnosed with diabetes mellitus as early as September 2001, the Veteran has not alleged, and the record does not show that the Veteran filed a claim for service connection for either disability for which service connection any disability prior to September 11, 2009.  Under these circumstances, there is no provision that would allow for the award of an effective date earlier than September 11, 2009, for the award of service connection for coronary artery disease or diabetes mellitus. 

The pertinent legal authority governing effective dates is clear and specific, and VA is bound by such authority.  As, on these facts, no effective date for the award of service connection for either or coronary artery disease or type II diabetes mellitus earlier than September 11, 2009 is assignable, each claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date prior to September 11, 2009, for the award  of service connection for coronary artery disease, status post myocardial infarction, is denied.

An effective date prior to September 11, 2009, for the award of service connection for type II diabetes mellitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


